ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 Oct 2022 has been entered.  Claims 1-2, 4-10, and 12-20 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous objections, the previous 35 USC § 112(b) rejections; and the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Flory on 15 Aug 2022.
The application has been amended as follows:
1.	(Currently Amended) A radar sensing system for a vehicle, said radar sensing system comprising: 
a radar sensor disposed at the vehicle so as to sense exterior of the vehicle; 
wherein said radar sensor comprises a plurality of transmitting antennas that transmit radio signals, a plurality of receiving antennas that receive radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from an object; 
wherein the transmitting antennas and the receiving antennas are arranged in rows and columns to establish at least one antenna array; 
a processor operable to process outputs of said receiving antennas; 
wherein said radar sensor comprises a printed circuit board having circuitry disposed thereat; 
wherein said radar sensor comprises a radome; 
wherein said radome consists of a single injection molded composition that is molded over and around said at least one antenna array; 
wherein said at least one antenna array is embedded in said radome and surrounded by said radome; 
wherein said radome comprises at least one feed point that is electrically connected to said at least one antenna array embedded in said radome; 
wherein said printed circuit board electrically connects to the at least one feed point of said radome to electrically connect to said at least one antenna array embedded in said radome; and
wherein said printed circuit board is fixedly attached directly at said radome and is spaced from said at least one antenna array by a portion of the radome.

10.	(Currently Amended) A radar sensing system for a vehicle, said radar sensing system comprising: 
a radar sensor disposed at the vehicle so as to sense exterior of the vehicle; 
wherein said radar sensor comprises a plurality of transmitting antennas that transmit radio signals, a plurality of receiving antennas that receive radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from an object; 
wherein at least the transmitting antennas are arranged in rows and columns to establish at least one antenna array; 
a processor operable to process outputs of said receiving antennas;
wherein said radar sensor comprises a printed circuit board having circuitry disposed thereat; 
wherein said radar sensor comprises a radome; 
wherein said radome consists of a single injection molded composition that is molded over and around the individual antennas of said at least one antenna array to encapsulate said at least one antenna array within said radome; 
wherein said radome comprises at least one feed point of an electrically conductive lead that is at least partially encapsulated in said radome and that is electrically connected to said at least one antenna array encapsulated in said radome; 
wherein said printed circuit board electrically connects to the at least one feed point of said radome to electrically connect to said at least one antenna array embedded in said radome; and
wherein said printed circuit board is fixedly attached directly at said radome and is spaced from said at least one antenna array by a portion of the radome.

17.	(Currently Amended) A method for manufacturing a radar sensor for a vehicle, the method comprising:
providing a plurality of transmitting antennas that communicate radio signals and a plurality of receiving antennas that receive radio signals that are transmitted and reflect from an object; 
providing a radome comprising a protective material that minimally attenuates electromagnetic signals;
forming the radome, consisting of a single injection molded composition, over and around at least the transmitting antennas to encapsulate the transmitting antennas within the radome with at least one feed point at an outer surface of the formed radome that is electrically connected to the transmitting antennas encapsulated in the radome; 
providing a printed circuit board having circuitry for transmitting the radio signals via the plurality of transmitting antennas and for receiving signals via the plurality of receiving antennas; and
fixedly attaching the printed circuit board directly to the radome such that the printed circuit board is spaced from said plurality of transmitting antennas and said plurality of receiving antennas by a portion of the radome, and electrically connecting circuitry of the printed circuit board to the transmitting antennas via electrically connecting the printed circuit board to the at least one feed point.
Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Fetterman, Hess, Noll, Fleming, DeRochemont, nor Scorer, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“wherein said radar sensor comprises a printed circuit board having circuitry disposed thereat; 
wherein said radar sensor comprises a radome; 
wherein said radome consists of a single injection molded composition that is molded over and around said at least one antenna array; 
wherein said at least one antenna array is embedded in said radome and surrounded by said radome; 
wherein said radome comprises at least one feed point that is electrically connected to said at least one antenna array embedded in said radome; 
wherein said printed circuit board electrically connects to the at least one feed point of said radome to electrically connect to said at least one antenna array embedded in said radome; and
wherein said printed circuit board is fixedly attached directly at said radome and is spaced from said at least one antenna array by a portion of the radome” 
as recited by claim 1 and similarly recited in claim(s) 10 and 17, over any of the prior art of record, alone or in combination.  Claims 2, 4-9, 12-16, and 18-20 depend on claims 1, 10 and 17; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648